Citation Nr: 1424515	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, claimed residual of a shrapnel wound.

2.  Entitlement to service connection for a disability of the left kidney, to include renal cell carcinoma, claimed due to herbicide exposure.

3.  Entitlement to service connection for dizziness and pain, claimed residuals of a shrapnel wound.  


REPRESENTATION

Appellant (the Veteran) is represented by: Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1957, from December 1957 to June 1958, from July 1961 to July 1964, and from December 1965 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2009 and September 2011 rating decisions of the RO in Atlanta, Georgia.  

In a March 2009 decision, the RO denied service connection for right ear hearing loss and a left kidney disability.  In October 2009, the Veteran presented testimony on those issues at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In January 2010, the Board reopened a claim of entitlement to service connection for headaches and remanded the merits of that issue for additional evidentiary development.  The issues of entitlement to service connection for right ear hearing loss and a kidney disability were remanded for issuance of a statement of the case.  The RO subsequently granted service connection for headaches, resolving the appeal as to that issue.    

Also in January 2010, the Board denied service connection for infectious hepatitis and residuals of a cerebrovascular accident and denied reopening of a claim of entitlement to service connection for hypertension.  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2013). 

In a September 2011 rating decision, the RO denied a claim of entitlement to dizziness and pain, claimed residuals of a shrapnel wound.  The Veteran perfected an appeal as to that issue during the pendency of the Board's January 2010 remand on the other two issues.  

The September 2011 rating decision also included a denial of a claim for compensation under 38 U.S.C. § 1151 for the left kidney disability.  The notice of disagreement received in December 2011 included as its subject only a right side head injury with dizziness and pain.  There was no reference to the 1151 claim for the kidney disorder.  Moreover, the evidence received within 1 year of the September 2011 rating decision has been reviewed and there is nothing that can be construed as either a notice of disagreement with that issue or new and material evidence with regard to that issue.  The VA Form 9 received in January 2013, more than one year after the September 2011 rating decision, contains an explicit claim for compensation under the provisions of 38 U.S.C. § 1151.  

While an appeal of this issue was not perfected and is not before the Board, the Board recognizes that a subsequent application to reopen the claim has been reasonably raised by the record (see January 22, 2013 VA Form 9) but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the application, and it is referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2013).  Two additional issues have also been reasonably raised by the record, but not adjudicated by the RO.  These issues include entitlement to an extraschedular evaluation for the service-connected shrapnel wound to the right preauricular soft tissue, which prevents the use of a prescribed hearing aid, and entitlement to an extraschedular evaluation for dizziness associated with medications prescribed for service-connected disabilities.  These issues are also referred to the RO for appropriate action.  

This appeal was processed using an electronic claims file through the VBMS system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Right ear hearing loss is not related to service, to include as a residual of a service-connected shrapnel wound; an organic disease of the nervous system to include sensorineural hearing loss did not become manifest within 1 year of service separation.

2.  Renal cell carcinoma of the left kidney is not presumed to be related to herbicide exposure in service and is not otherwise related to service.

3.  Service connection has already been granted for a painful scar and headaches associated with the in-service shrapnel wound and the Veteran has identified no other pain associated with the shrapnel wound.

4.  There is no chronic disability manifested by dizziness; this symptom has been attributed to prescribed medications and is not itself a chronic disability.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  A left kidney disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  There is no dispute of law or fact as to the claim of entitlement to pain associated with a shrapnel wound.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013). 

4.  The basic criteria for service connection for dizziness associated with the service-connected shrapnel wound are not met.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §  3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for right ear hearing loss.  The Veteran contends that the claimed disability is associated with a service-connected shrapnel wound to the face, anterior to the right ear.  

The Board acknowledges that service connection has been granted for the shrapnel wound.  The Board also acknowledges that there is a current hearing loss disability for VA purposes regarding the right ear, as demonstrated in a VA examination in November 2007.  See 38 C.F.R. § 3.385.  The only question for resolution is the relationship, if any, between the right ear hearing loss and the in-service shrapnel wound, or other in-service injury or disease.  

Service treatment records reveal no diagnosis of hearing loss or clinical findings meeting the definition of a hearing loss disability during the Veteran's service.  A service separation examination was apparently not conducted.  There is no such document of record, and the Veteran has asserted that he was not examined at service separation.  However, an audiometric examination was conducted two years after the shrapnel wound (1966).  The examination report dated in March 1968 contains the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
0
LEFT
0
5
0
-
0

These results were interpreted by a VA examiner in November 2007 as normal hearing.  

The Veteran has not been precise in his description of the onset of hearing loss.  When asked at the Board hearing whether he noticed any hearing loss in service, he replied: "No.  But it really happened over the years."  When asked how long it was before he realized he had hearing loss, he responded: "That would be a long time."  

Recorded in a July 30, 2007 ENT clinic note is the Veteran's description of the shrapnel injury in service with intermittent pain since and progressive hearing loss "more recently" and "for several years."  A letter from the Veteran's wife received in January 2008 notes that she has known him since 1975 and she has noticed a loss of hearing in his right ear over the past 15-20 years.  Even this account would place the onset roughly 20 years after the in-service shrapnel wound and roughly 16 years after service separation.  

After service, the first reference to hearing loss in the clinical record comes in an April 1998 Agent Orange registry examination at which time the Veteran reported that right ear hearing loss resulted from a shrapnel wound in service.  The right ear canal was found to be inflamed at the distal floor of the canal.  Notably, an Agent Orange registry examination conducted almost two years prior in June 1996 included no complaints regarding hearing and a normal ear examination.  

The Board finds that a post-service onset of right ear hearing loss is strongly supported by the normal clinical findings in 1968, two years after the injury, by the fact that the Veteran has not described any subsequent injury in service, by the fact that he has generally described a recent onset of hearing loss, and by the fact that the first reference to hearing loss does not appear for 18 years after service separation.  The Veteran is competent to describe his hearing acuity; however, his only assertion in this regard involves the 1966 shrapnel injury.  The Board attaches greater weight to the normal clinical findings in 1968 than to this assertion.  

The Board also notes the finding of the November 2007 VA examiner that the Veteran is only a fair historian and is at a loss for providing factual information regarding specific dates of onset and types of treatments rendered for various medical conditions.  This competent finding increases the probative weight to be attached to the contemporaneous clinical findings over the Veteran's recent account.  In sum, a preponderance of the evidence demonstrates that there was no manifestation of hearing loss in service or during the presumptive period, or indeed, for many years after service.  

A VA opinion was obtained on the question of nexus in November 2007.  The examiner opined that right ear hearing loss was not associated with the shell fragment wound or directly associated with service.  This was based on audiometric tests performed in 1958, 1964, and 1968, which were all within normal limits bilaterally.  The examiner noted that there was no audiogram at discharge in 1970; however, he found that, since the right ear hearing loss was claimed to be due to a shrapnel wound in 1966, and audiometric readings from 1968 were normal, it was concluded the hearing loss is less likely as not a result of trauma while in service.  The Board finds that this opinion is consistent with the Board's findings above regarding the history of the disability.  It is conclusively stated and is accompanied by a rationale that is consistent with the factual record and accepted medical principles.  

As noted above, the Board has found that an organic disease of the nervous system, such as sensorineural hearing loss, did not become manifest to a compensable degree within 1 year of service separation.  The Board also notes that there is no presumption of service connection for hearing loss based on herbicide exposure.  

There is no medical opinion that purports to relate the onset of right ear hearing loss to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of hearing loss, where, as here, it is not directly associated with an event, but has gradual onset over time, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, the etiology in such instances is not an observable event.  The Board emphasizes its finding above that the Veteran did not experience onset of hearing loss associated with the shrapnel wound based on the normal hearing shown two years after.  The Board accordingly finds that a preponderance of the evidence is against service connection for right ear hearing loss.  

The Board acknowledges that there has been an impact on the Veteran's hearing by a service-connected disability.  The Veteran has provided competent and credible reports to treatment providers that he is unable to wear a hearing aid in his right ear due to pain associated with the hearing aid pressing against the retained shrapnel fragment directly anterior to the right ear canal.  

A January 2002 VA audiology consultation notes that the Veteran did not wish to be fitted with a hearing aid in his right ear due to pain and asked to be evaluated to see if the shrapnel could be removed.  An ENT consultation in March 2002 includes the examiner's opinion that he doubts any remaining shrapnel could be removed without significant mastoid surgery, and he could not guarantee it would relieve the Veteran's primary complaint.  

November 2007 CT findings show a piece of shrapnel in the right preauricular soft tissues.  It was also noted that there was doubt that any remaining shrapnel could be removed without significant mastoid surgery.  A VA examination in March 2010 notes that the right hearing aid has caused significant irritation with the affected area and he has been unable to use it.  

This evidence at least raises the question of whether secondary service connection or service connection or aggravation of hearing loss by a service-connected disability is appropriate.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or a result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease will be service connected.  The extent of aggravation must be demonstrated by comparison between the baseline level of severity compared to the post-aggravation level of severity.  38 C.F.R. § 3.310(b).  


In this case, the Board finds that neither secondary service connection nor service connection for aggravation of right ear hearing loss is warranted.  In essence, the service-connected shrapnel wound played no causal role in the development of right ear hearing loss nor has it actually worsened the disability.  Rather, it has impaired the Veteran's ability to remediate the effects of hearing loss by using a hearing aid.  Such impairment is associated with an already service-connected disability, but appears not to be contemplated in the rating assigned for the disability, which is rated under the provisions for painful scars.  It is for this reason that the Board has found that the matter of entitlement to referral for an extraschedular evaluation for that disability is reasonably raised by the record, and that matter has been referred back to the RO in the Introduction above.  

Turning to the claimed left kidney disorder, in his November 2007 claim, the Veteran asserted that he had two tumors on his left kidney, which were cancerous, and which required surgical excision on August 16, 2007.  He asserted that this cancer (renal cell carcinoma) is related to herbicide exposure during his service in Vietnam.  

The Board has interpreted the Veteran's claim broadly to include other kidney disorders.  In addition to renal cell carcinoma, the Veteran has also been diagnosed as having chronic kidney disease (see February 14, 2008 VA outpatient note and May 18, 2007 nuclear imaging report, August 24, 2007 ultrasound).  

Also, following radiofrequency ablation of his renal cell carcinoma, he was treated for a parinephric hematoma attributed to anticoagulation therapy started postoperatively.  Subsequent CT imaging in October 2007 determined that this was more likely a urinoma or seroma as opposed to a hematoma, although the possibility of hematoma was not excluded.  A stable nonobstructing calcification in the left kidney was also shown, thought to be scarring from the radiofrequency ablation.  An August 2008 sonogram noted moderately-severe left hydronephrosis.  A January 26, 2009 ultrasound showed that the left kidney was non-functional.  Thus, there are multiple diagnoses regarding the left kidney.


The RO has confirmed that the Veteran served in Vietnam and had presumed exposure to herbicides during his service; however, neither renal cell carcinoma nor chronic kidney disease are among the disabilities presumed to be associated with herbicide exposure in Vietnam.  Accordingly, there is no presumption of service connection for any currently diagnosed kidney disorder.  

Service treatment records show that the Veteran was not treated for any kidney disorder during his service.  There was no examination conducted at service separation.  Nevertheless, the Veteran does not contend that a kidney disorder began in service.  Initial diagnosis of renal cell carcinoma was not until 2007.  The first reference to renal insufficiency comes in a June 2003 VA treatment note, many decades after service separation.  There is no specific diagnosis associated with that notation.  Highly significant, an Agent Orange registry examination was conducted in June 1996, at which time, renal function was found to be normal.  Therefore, the Board finds that there was no manifestation of nephritis within 1 year of service separation for purposes of the presumption of service connection for nephritis and other chronic disease manifest to a compensable degree within one year of service separation.  38 C.F.R. § 3.309(a).

There is no medical opinion that purports to relate renal cell carcinoma or chronic kidney disease to service, to include presumed exposure to herbicides in service.  There is no medical opinion that suggests such a relationship.  Moreover, the February 14, 2008 VA outpatient note states that the Veteran's chronic kidney disease is probably secondary to hypertension nephrosclerosis.  Service connection is not in effect for hypertension.  A January 8, 2009 nephrology note attributes the Veteran's chronic kidney disease to either hypertension or renal cell carcinoma.  

In sum, a preponderance of the evidence demonstrates that the Veteran had normal kidneys in service and that his various kidney disorders had onset many years after service and are not related to service.  

The Board reiterates that, although lay persons are competent to provide opinions on some medical issues, establishing the etiology of chronic kidney disease and kidney cancer falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (lay persons not competent to diagnose cancer).

As the Veteran's right ear hearing loss is not related to service, and as no current kidney disorder is related to service, the Board finds that service connection is not warranted for either claimed disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has perfected an appeal regarding experiencing dizziness and pain associated with his service-connected shrapnel wound.  His claim simply identified pain and dizziness with the retained shrapnel.  The notice of disagreement also simply refers to dizziness and pain.  The VA Form 9 simply refers to the shrapnel wound and does not discuss dizziness or pain.  

Service connection has been granted for a painful scar under Diagnostic Code 7804, with a 10 percent disability rating assigned.  Service connection has also been granted for headaches associated with the retained shrapnel.  The Veteran has not described any additional pain associated with the injury that would constitute a cognizable claim for additional disability.  The Board finds that there is no dispute of fact remaining as to this issue.  Accordingly, there is no question of law or fact for resolution by the Board and the issue of entitlement to service connection for pain associated with a shrapnel wound will be dismissed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

The Board also finds that there is no current chronic disability manifested by dizziness.  In developing this claim, the RO obtained an examination in May 2010.  The examiner was asked to identify any residuals of the shrapnel wound.  The examination report contains no pertinent findings or diagnoses regarding dizziness.  Other evidence indicates that complaints of dizziness are side-effects of medications.  


An April 29, 2003 treatment report from Janet Griffin, D.O. notes the Veteran's complaint of episodes of feeling light headed when he did not eat.  

A June 17, 2005 treatment note from Southeastern Pain Specialists notes complaint of occasional dizziness and noted that he was taking Ultram for pain.  The diagnoses rendered at that time included nonservice-connected disabilities, but also included lumbar spondylosis, a service-connected disability.  

The report of VA examination in November 2007 notes the Veteran's complaint of experiencing positional dizziness with standing.  The examiner thought that this "may represent" orthostatic blood pressure changes due to medication-related effect or due to other unstated conditions.  The Veteran reported that the dizziness was not directly associated with headaches.  A January 2006 report notes that the Veteran described dizziness when walking at times.  

Other reports discuss the onset of dizziness.  An August 6, 2007 primary care report notes dizziness or vertigo with onset of 1 month, and with 2 episodes in that time.  A November 3, 2007 audiology consult reports dizziness on and off for the past 15 years, significantly worse in the last 3 months.  

A November 1997 report of Jeffrey Fried, M.D., shortly after a motor vehicle accident, notes that the Veteran complained of some dizziness and vertigo, possibly due to impaired blood flow from cervical osteoarthritis.  Service connection is not in effect for a cervical spine disability.  

While the Veteran clearly experiences dizziness as an occasional symptoms, it has never been associated with his shrapnel wound, but has been attributed to nonservice-connected conditions or to medications prescribed to treat other conditions, which may or may not be service-connected.  To the extent any of these conditions is service connected, the Board has referred a claim of entitlement to an extraschedular rating for dizziness back to the RO in the Introduction.  However, the Board finds that there is no chronic disability manifested by dizziness.  Rather, dizziness has been described as a symptom associated with medications.  

A current chronic disability is an essential element of any service connection claim.  Therefore, service connection for dizziness is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit).

The Veteran has not asserted that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) or that he does not understand the evidence necessary to substantiate his claims.  The RO has obtained the Veteran's VA outpatient records and has obtained private records identified by the Veteran.  The RO has also obtained records from the Social Security Administration pertaining to a disability claim.  

The RO has certified that it attempted to obtain the Veteran's complete service treatment records, but that certain records could not be obtained.  There is no indication that additional efforts would be fruitful.  While the record does not contain an examination for service separation in 1970, the Veteran has reported that no examination was actually conducted at that time.  Nevertheless, when a portion of a veteran's service treatment records may be unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Here, the duty to assist has been met and there do not appear to be any outstanding private or VA treatment records pertinent to these claims.  The Board has included a detailed discussion of its reasons and bases regarding each claim above.  Moreover, the Board has found that the benefit of the doubt is not raised regarding any claim as a preponderance of the evidence is against each claim.  

The RO obtained a medical opinion regarding the claimed right ear hearing loss, and the Veteran has not asserted that the opinion is inadequate.  In the absence of a challenge to the adequacy of a VA medical opinion, the Board is not required to affirmatively establish such adequacy as a precondition for the Board's reliance upon the opinion.  The argument that a VA medical examiner's opinion is inadequate should be treated the same as a challenge to a VA medical expert's qualifications.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) citing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

Regarding the claimed left kidney disability, the Veteran's assertion is that the disability is associated with herbicide exposure.  There is no assertion that it was directly incurred in service.  However, as there is no established association between any disability diagnosed regarding the kidneys and herbicide exposure, and as there is also no medical evidence that suggests such a relationship, the Board finds that a medical opinion on this issue is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claim of entitlement to service connection for pain associated with a shrapnel wound is being dismissed on the basis that the benefit has already been granted and that there remains no dispute of fact regarding the issue.  The claim of entitlement to service connection for dizziness associated with a shrapnel wound is being denied on the basis that there is no current chronic disability.  Accordingly, medical opinions are not necessary regarding those issues.  

Regarding compliance with 38 C.F.R. § 3.103 (2013) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board notes that while a limited amount of testimony was accepted at a Board hearing regarding the right-ear hearing loss claim, this was prior to issuance of the statement of the case on that issue.  Subsequently, the Veteran indicated on the September 2009 VA Form 9 regarding the hearing loss issue, and on the January 2013 VA Form 9 regarding other issues, that he did not want a Board hearing.  Nevertheless, during the hearing, the Veteran was asked about the onset of his hearing loss symptoms, the initial treatment for hearing loss, and as to his theory of causation.  The record in this appeal demonstrates that the Veteran is aware of the evidence necessary to establish each claim and of the bases for the RO's denial of each claim.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for a left kidney disorder is denied. 

Service connection for pain associated with a shrapnel wound is dismissed.

Service connection for dizziness associated with a shrapnel wound is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


